Citation Nr: 0609831	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-01 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral hearing 
loss.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for a left wrist 
disorder.

6.  Entitlement to service connection for diabetes.

7.  Entitlement to service connection for hypertension.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to July 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2002 and July 2002 rating decisions of 
the Department of Veterans Affairs Regional Office (RO) in 
Houston, Texas.

In August 2004, the veteran testified at a Travel Board 
hearing chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder. 

The Board notes that the veteran submitted additional medical 
evidence at the August 2004 hearing, pertinent to the 
bilateral knee claim, which has not yet been considered by 
the RO.  However, the veteran included a waiver of initial RO 
consideration of that evidence.  




FINDING OF FACT

No bilateral hearing loss disability was present in service, 
nor is any current bilateral hearing loss disability 
etiologically related to service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective -date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the case at hand, the notice required by the VCAA and the 
implementing regulation, to include notice that the veteran 
should provide any pertinent evidence in his possession, was 
provided in November 2001 and April 2002 letters from the RO 
to the veteran and his representative.  While those letters 
provided adequate notice with respect to the evidence 
necessary to establish entitlement to service connection, 
they did not provide notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disabilities on appeal.  The Board notes that, even though 
the letters requested a response within 60 days and 30 days 
respectively, they also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103 (b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].

Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board's decision here is constrained to the 
matter of entitlement to service connection.  As service 
connection is being denied, an effective date and a 
disability rating will not be assigned.

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

The veteran stated at the August 2004 hearing that he was 
treated for bilateral knee complaints immediately after 
service, from 1975 to 1979; however, he stated that the 
doctor who administered such treatment has since died and his 
records are not available.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
AOJ readjudicated the veteran's claim in December 2002.

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2005).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

Analysis

The veteran was afforded a VA audiological examination and 
ear disease examination in November 2001.  The following 
audiometric findings were reported: 

Hertz (Hz)	500	1000	2000	3000	4000	Average
Right	|	15	15	20	20	20	     19
Left	|	15	20	25	30	20	     24

Speech audiometry results for the November 2001 examination 
show speech recognition ability of 96 percent in the right 
ear and 94 percent in the left ear.  The diagnosis was normal 
hearing sensitivity and normal middle ear function in the 
right ear and mild sensorineural hearing loss at 3000 Hz, but 
otherwise normal hearing sensitivity and normal middle ear 
function in the left ear.

The VA examination results, which are the most recent and up 
to date measurements of the veteran's hearing ability in the 
record, do not show audiometric findings which meet the 
criteria for a grant of service connection for defective 
hearing.  

The Board acknowledges that the veteran was exposed to noise 
in service.  His Form DD-214 shows that he served as an 
Infantry Crewman.  The results of the veteran's audiological 
examination, conducted at the time of his discharge in May 
1975, were abnormal.  As a result, the veteran was referred 
to an ear, nose and throat clinic for a follow up exam. 

The veteran's audiometric evaluation, conducted at the ear, 
nose and throat clinic in June 1975, one month later, 
produced the following results:

Hertz (Hz)	500	1000	2000	3000	4000
Right	|	35	35	35		40
Left	|	35	35	35		40

The diagnosis was mild bilateral conductive hearing loss.  
However, decibel levels at 3000 frequencies for the right or 
left ear were not provided; puretone averages were not 
provided; and speech audiometry results showing speech 
recognition ability in the right and left ears were not 
provided.  Nevertheless, it appears that a hearing loss 
disability was present at separation.

When a veteran submits a claim for service connection, the 
Board must consider all the evidence in the record; however, 
it is recent evidence which is most critical in determining 
whether or not a current disability exists.  While the 
veteran appears to have had some decreased hearing acuity at 
separation, the evidence in the record does not establish 
that he currently has a hearing loss disability.

The Board has considered the veteran's statements with 
respect to a current hearing loss disability.  The Board also 
notes that the veteran's wife testified during the veteran's 
hearing before the Travel Board in August 2004 that she 
started noticing that the veteran was having problems with 
his hearing in 1982 and that he has experienced symptoms such 
as ringing in his ears.  However, laypersons such as the 
veteran and his wife are not competent to offer opinions as 
to proper diagnosis or date of onset or cause of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board does not accept the testimony 
of the veteran or his wife as competent evidence of a 
disability.

In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  


ORDER

Service connection for bilateral hearing loss disability is 
denied.


REMAND

Appealed Issues

In a rating decision issued by the RO in July 2002, the RO 
determined that the veteran was not entitled to service 
connection for a back disorder, a neck disorder, a left wrist 
disorder, a bilateral knee disorder, diabetes and 
hypertension.  In a statement in support of claim submitted 
by the veteran in August 2002, the veteran expressed 
disagreement with that decision.  The RO subsequently issued 
a statement of the case for the veteran's claimed bilateral 
knee disorder but it has not provided the veteran with a 
statement of the case for his claimed back disorder, neck 
disorder, left wrist disorder, diabetes mellitus or 
hypertension.  Because the notice of disagreement also placed 
these other issues in appellate status, the matter must be 
remanded for the RO to issue a statement of the case. See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).



VCAA Notice

As noted above, the VCAA requires VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the veteran provide any evidence in 
the claimant's possession that pertains to the claim.

After a review of the record, the Board has determined that 
the RO has not notified the veteran of the provisions of the 
VCAA with respect to his bilateral knee claim.  At the time 
the April 2002 letter was sent, the veteran had not yet filed 
his knee claim. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1. The RO or the AMC should furnish to 
the veteran and his representative a 
statement of the case addressing the 
issue of whether the veteran is 
entitled to service connection for a 
back disorder, neck disorder, left 
wrist disorder, diabetes mellitus and 
hypertension.  The veteran should be 
properly notified of the requirements 
to perfect an appeal with respect to 
these issues.

2.  The RO or the AMC should send the 
veteran a letter requesting that he 
provide any pertinent evidence in his 
possession and any outstanding medical or 
other records pertaining to his claim of 
entitlement to service connection for a 
bilateral knee disorder, or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request that they submit the 
outstanding evidence. 

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  If additional evidence is obtained, 
the RO or the AMC should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and the requisite 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


